Filed 12/16/21 Jones v. Henricks CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



ASHLEY AUBRA JONES,                                          B305370

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No.
         v.                                                  19STRO06075)

JOEL MARVIN HENRICKS,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Anne K. Richardson, Judge. Affirmed.

         Mark McBride for Defendant and Appellant.

         Ashley Jones, in pro. per., for Plaintiff and Respondent.
                                ******
       At the request of Ashley Jones (wife), the trial court issued
a three-year restraining order against Joel Henricks (husband).
Husband contends that the order is unsupported by the evidence.
Ample evidence supports the order, so we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       Husband and wife married in January 2016. Later that
year, they had a son, Hayden. Husband has a son, Huck, from a
prior marriage.
       Between January 2016 and August 17, 2019, husband and
wife had a tumultuous marriage. During this period, husband
would call wife a “whore,” a “slut,” and a “skank.” On two
occasions, this verbal abuse escalated to physical assault. In
December 2016, husband twisted wife’s hand to take away her
cell phone, which she was using to record their verbal altercation.
Nine months later, in September 2017, husband again twisted
wife’s hand to take away the cell phone she was using to record a
verbal altercation; this time, however, husband used such force
that he broke wife’s hand in three places, which necessitated
surgery. On both occasions, at least one child was present.
Husband also engaged in conduct designed to “control” wife: He
secretly placed a microphone in their bedroom; he secretly put an
after-market tracking device on her car; and he repeatedly told
wife that he was watching her, knew where she was, and “had
files on [her].” Husband also told wife that he viewed their son
Hayden as his “insurance policy” and warned that, if wife ever
left him, he would make up “false allegations” about her.
       Wife left husband five times during this period, but always
returned with the hope of being able to work things out. On
August 17, 2019, however, wife left husband for good. The night




                                 2
before, husband came home in the middle of the night, threw
back the covers of the bed where wife slept, and told her he had
“proof” that she was cheating on him because he had recorded her
and another man having sex in the master bathroom. Husband
accused wife of being a “whore” and a “psychopathic liar” who
would “burn in hell” for her “infidelity.” Husband repeated his
tirade in front of the children. Husband played the allegedly
incriminating recording for wife, husband’s own brother, and
even his son Huck, but none heard any voices on the tape.
Concerned that husband was hearing voices, wife packed up
Hayden and a few belongings and left husband for good.
       When husband came home later that day and realized wife
had left him, he did two things. He activated the internal and
after-market GPS trackers on wife’s car so he could track her
whereabouts. He also filed a police report complaining that wife
had scratched him; as proof, he attached photos of scratches on
his arm caused by yard work he had done a few days earlier. As
a result, when wife went to the police station to get help on how
to get a restraining order against husband, she was arrested and
placed in jail for 11 hours. Husband offered to bail her out, but
she refused.
II.    Procedural Background
       On August 30, 2019, wife applied for a temporary
restraining order against husband. The trial court granted the
application.
       Wife also applied for a permanent restraining order. The
matter proceeded to an evidentiary hearing. Six witnesses
testified over the course of three days in December 2019, January
2020, and February 2020.




                               3
       Husband took the stand. He testified that he had never
verbally or physically abused wife, and had never accused her of
being unfaithful. Instead, husband testified that wife had
verbally and physically abused him, and that he had been the one
who wanted to end the marriage. He testified that wife’s account
of the August 2019 incident was all wrong: Wife had come into
the bedroom, yanked back the sheets and started photographing
husband while he was naked; when he objected, she smacked
him, scratched his arm, and busted his lip. Husband is six feet
four inches tall.
       After hearing all of this evidence, the trial court on three
occasions found husband’s testimony to “lack[] credibility” and
found wife’s testimony “very credible.” On the basis of wife’s
testimony as well as the other evidence, the court found that
husband had “engaged in acts of abuse” that “warrant[ed] the
issuance of [a] restraining order[].” The court issued a
restraining order with a three-year duration that (1) enjoined
husband from engaging in certain conduct toward wife, such as
harassing, attacking, stalking, and keeping her under
surveillance, (2) ordered husband to stay 100 yards away from
her, and (3) awarded wife full legal and physical custody of
Hayden, with monitored visitation for father. The order did not
list Hayden as a protected person.
       Husband filed this timely appeal.
                            DISCUSSION
       Husband argues that the restraining order is not supported
by the evidence.
       The Domestic Violence Protection Act (the Act) empowers a
trial court to enter a restraining order lasting up to five years to
prevent an occurrence or recurrence of domestic violence. (Fam.




                                 4
Code, §§ 6220, 6203, 6218, 6300, 6340, 6345; Quintana v. Guijosa
(2003) 107 Cal.App.4th 1077, 1079.)1 The person seeking the
order must prove, by a preponderance of the evidence, “past act
or acts of abuse.” (§ 6300, subd. (a).) For these purposes, “abuse”
includes “threatening,” “harassing,” “attacking,” “battering,”
“stalking,” and “disturbing the peace” of another. (§ 6203, subd.
(a)(4) [defining “abuse” under the Act as “engag[ing] in any
behavior that . . . could be enjoined” under section 6320], 6320,
subd. (a) [listing, among other things, the conduct indicated].) A
party “disturb[s] the peace of the other party” if he engages in
conduct that “destroys the mental or emotional calm of the other
party.” (§ 6320, subd. (c); In re Marriage of Nadkarni (2009) 173
Cal.App.4th 1483, 1498; N.T. v. H.T. (2019) 34 Cal.App.5th 595,
602.) We review the trial court’s issuance of a restraining order
for an abuse of discretion, reviewing any subsidiary legal
questions de novo and the sufficiency of the evidence for
substantial evidence. (Gonzalez v. Munoz (2007) 156 Cal.App.4th
413, 420; Shoen v. Zacarias (2019) 33 Cal.App.5th 1112, 1118.)
In evaluating whether substantial evidence supports an order, we
evaluate the record in the light most favorable to the order, which
includes deferring to the trial court’s credibility findings. (In re
Alexandria P. (2016) 1 Cal.App.5th 331, 354; Ferguson v. Yaspan
(2014) 233 Cal.App.4th 676, 684.)
       The trial court did not abuse its discretion in issuing the
restraining order against husband because it is supported by
substantial evidence. Crediting wife’s testimony (as we must
because the trial court did), there is ample evidence that husband
“abused” wife within the meaning of the Act: His verbal abuse

1     All further statutory references are to the Family Code
unless otherwise indicated.




                                 5
included threats and harassment; he physically attacked and
battered her on two occasions; and his conduct in surreptitiously
recording her, tracking her whereabouts, threatening to use their
son as a pawn, and warning that he would make false criminal
allegations against her either constitute stalking or, at a
minimum, disturbing her peace. (Rodriguez v. Menjivar (2015)
243 Cal.App.4th 816, 818-819 [“monitoring [girlfriend’s]
activities,” accusing her of cheating, and exhibiting “controlling
behavior” qualified as “disturbing the peace”].) Indeed, wife’s
friends noted how abnormally nervous wife was at all times.
       On appeal, husband invites us to view the record
differently than the trial court. More specifically, he urges that
wife’s testimony is not believable and that the other witnesses’
testimony is also not believable because it is based on what wife
had told them; highlights his contrary and innocent explanations
for all of his conduct; and emphasizes those portions of other
witnesses’ testimony suggesting that husband is a good parent
and husband. These arguments ignore the governing standard of
review. At bottom, husband asks us to reweigh the evidence;
under substantial evidence review, we simply cannot. (In re I.J.
(2013) 56 Cal.4th 766, 773.)




                                6
                        DISPOSITION
     The order is affirmed. Wife is entitled to her costs on
appeal.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                    ______________________, J.
                                    HOFFSTADT



We concur:



_________________________, Acting P. J.
ASHMANN-GERST



_________________________, J.
CHAVEZ




                                7